Title: [To Thomas Jefferson from Philip Mazzei, 19 March 1780]
From: Mazzei, Philip
To: Jefferson, Thomas


  [Paris, 19 Mch. 1780. Mazzei’s “Representation … of His Conduct, from the Time of His Appointment to Be Agent of the State in Europe untill his Return to Virginia,” written in 1784 and printed in Marraro, Mazzei, q.v., p. 86, states that in his 9th dispatch, of this date, he sent the Governor of Virginia a “narrative of Mr. Mazzei’s captivity.” No copy of the 9th dispatch has been located, though four copies were sent by different vessels (same, p. 11). The “Relation” of Mazzei’s captivity thus transmitted does, however, survive and has been printed more than once, most accurately from the MS in NN (photostats in TJ Editorial Files) by Marraro, Mazzei, p. 65–84. The vessel in which Mazzei had sailed from Virginia for Nantes in June 1779, a brig named the Johnston Smith owned by Peter Penet, had been captured off the Virginia capes and was brought into New York, one of the vessels which captured her being owned by the notorious Goodriches. After various adventures, including the seizure of “5 of Mr. Jefferson’s proposals to the Assembly relative to criminal laws, liberty of religion &c., which I had not thrown overboard, as I had a great desire to keep them, and did not think that they could be of prejudice to me,” Mazzei contrived to sail in the Cork fleet in August, and from there he soon obtained passage in a Portuguese vessel for France.]
